Name: Directive (EU) 2018/849 of the European Parliament and of the Council of 30 May 2018 amending Directives 2000/53/EC on end-of-life vehicles, 2006/66/EC on batteries and accumulators and waste batteries and accumulators, and 2012/19/EU on waste electrical and electronic equipment (Text with EEA relevance)
 Type: Directive
 Subject Matter: electronics and electrical engineering;  environmental policy;  organisation of transport;  deterioration of the environment
 Date Published: 2018-06-14

 14.6.2018 EN Official Journal of the European Union L 150/93 DIRECTIVE (EU) 2018/849 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 May 2018 amending Directives 2000/53/EC on end-of-life vehicles, 2006/66/EC on batteries and accumulators and waste batteries and accumulators, and 2012/19/EU on waste electrical and electronic equipment (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Waste management in the Union should be improved, with a view to protecting, preserving and improving the quality of the environment, protecting human health, ensuring prudent, efficient and rational utilisation of natural resources and promoting the principles of the circular economy. (2) To reduce the regulatory burden on small establishments or undertakings, simplification of the permitting and registration requirements for small establishments or undertakings should be introduced. (3) Implementation reports prepared by Member States every three years have not proved to be an effective tool for verifying compliance or ensuring good implementation, and are generating unnecessary administrative burdens. It is therefore appropriate to repeal provisions obliging Member States to produce such reports. Instead, compliance monitoring should be exclusively based on the data which Member States report every year to the Commission. (4) Data reported by Member States are essential for the Commission to assess compliance with Union waste law by Member States. The quality, reliability and comparability of data should be improved by introducing a single entry point for all waste data, deleting obsolete reporting requirements, benchmarking national reporting methodologies and introducing a data quality check report. (5) Reliable reporting of data concerning waste management is paramount to efficient implementation and to ensuring comparability of data among Member States. Therefore, when reporting on attainment of the targets set out in Directives 2000/53/EC (4), 2006/66/EC (5) and 2012/19/EU (6) of the European Parliament and of the Council, Member States should use the most recent rules developed by the Commission and methodologies developed by the respective national competent authorities responsible for implementing those Directives. (6) The waste hierarchy laid down in Directive 2008/98/EC of the European Parliament and of the Council (7) applies as an order of priority in Union waste prevention and management legislation. When complying with the objectives of this Directive, Member States should take the necessary measures to take the order of priorities of the waste hierarchy into account and ensure the practical implementation of those priorities. (7) In the context of the Unions commitment to making the transition towards a circular economy, Directives 2000/53/EC, 2006/66/EC and 2012/19/EU should be reviewed and, if necessary, amended, taking account of their implementation and giving consideration, inter alia, to the feasibility of setting targets for specific materials contained in the relevant waste streams. During the review of Directive 2000/53/EC, attention should also be paid to the problem of end-of-life vehicles that are not accounted for, including the shipment of used vehicles suspected to be end-of-life vehicles, and to the application of the Correspondents Guidelines No 9 on shipments of waste vehicles. During the review of Directive 2006/66/EC, the technical development of new types of batteries that do not use hazardous substances should also be taken into account. (8) In order to amend and supplement Directive 2000/53/EC and to amend Directive 2012/19/EU, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of point (b) of Article 4(2) and Articles 5(5), 6(6) and 8(2) of Directive 2000/53/EC, as amended by this Directive, and Article 19 of Directive 2012/19/EU, as amended by this Directive. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (8). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (9) In order to ensure uniform conditions for the implementation of Directive 2000/53/EC in respect of Articles 7(2) and 9(1d) thereof as amended by this Directive, and for the implementation of Directive 2012/19/EU in respect of Article 16(9) thereof as amended by this Directive, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (9). (10) Since the objectives of this Directive, namely to improve the waste management in the Union, and thereby to contribute to the protection, preservation and improvement of the quality of the environment and to the prudent and rational utilisation of natural resources, cannot be sufficiently achieved by the Member States, but can rather, by reason of the scale and effects of the measures, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (11) Directives 2000/53/EC, 2006/66/EC and 2012/19/EU should therefore be amended accordingly. (12) In accordance with the Joint Political Declaration of 28 September 2011 of Member States and the Commission on explanatory documents (10), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. With regard to this Directive, the legislator considers the transmission of such documents to be justified, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendment of Directive 2000/53/EC Directive 2000/53/EC is amended as follows: (1) in Article 4(2), point (b) is replaced by the following: (b) The Commission is empowered to adopt delegated acts in accordance with Article 9a, amending Annex II on a regular basis to adapt it to technical and scientific progress, in order to: (i) as necessary, establish maximum concentration values up to which the existence of the substances referred to in point (a) of this paragraph in specific materials and components of vehicles is to be tolerated; (ii) exempt certain materials and components of vehicles from point (a) of this paragraph if the use of the substances referred to in that point is unavoidable; (iii) delete materials and components of vehicles from Annex II if the use of the substances referred to in point (a) of this paragraph is avoidable; (iv) under points (i) and (ii) designate those materials and components of vehicles that can be stripped before further treatment and require them to be labelled or made identifiable by other appropriate means. The Commission shall adopt a separate delegated act with respect to each substance, material or component concerned by points (i) to (iv).; (2) in Article 5, paragraph 5 is replaced by the following: 5. Member States shall take the necessary measures to ensure that their competent authorities mutually recognise and accept the certificates of destruction issued in other Member States in accordance with paragraph 3 of this Article. The Commission is empowered to adopt delegated acts in accordance with Article 9a in order to supplement this Directive by establishing minimum requirements for the certificate of destruction.; (3) Article 6 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to ensure that all end-of-life vehicles are stored (even temporarily) and treated in accordance with the waste hierarchy and the general requirements laid down in Article 4 of Directive 2008/98/EC of the European Parliament and of the Council (*1), and in compliance with the minimum technical requirements set out in Annex I to this Directive, without prejudice to national regulations on health and environment. (*1) Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (OJ L 312, 22.11.2008, p. 3).;" (b) paragraph 6 is replaced by the following: 6. The Commission is empowered to adopt delegated acts in accordance with Article 9a, amending Annex I to adapt it to technical and scientific progress.; (4) in Article 7(2), the third subparagraph is replaced by the following: The Commission may adopt implementing acts concerning the detailed rules necessary to control compliance of Member States with the targets set out in the first subparagraph of this paragraph. When preparing such rules, the Commission shall take into account all relevant factors, inter alia, the availability of data and the issue of exports and imports of end-of-life vehicles. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2).; (5) in Article 8, paragraph 2 is replaced by the following: 2. The Commission is empowered to adopt delegated acts in accordance with Article 9a, in order to supplement this Directive by establishing the standards referred to in paragraph 1 of this Article. When preparing such standards, the Commission shall take account of the work going on in this area in the relevant international forums. The Commission shall contribute to this work as appropriate.; (6) Article 9 is amended as follows: (a) paragraph 1 is deleted; (b) the following paragraphs are inserted: 1a. Member States shall report the data concerning the implementation of Article 7(2) for each calendar year to the Commission. They shall report the data electronically within 18 months of the end of the reporting year for which the data are collected. The data shall be reported in the format established by the Commission in accordance with paragraph 1d of this Article. The first reporting period shall start in the first full calendar year after the adoption of the implementing act that establishes the format for reporting, in accordance with paragraph 1d of this Article, and it shall cover the data for that reporting period. 1b. The data reported by Member States in accordance with paragraph 1a shall be accompanied by a quality check report. 1c. The Commission shall review the data reported in accordance with paragraph 1a and publish a report on the results of its review. The report shall assess the organisation of the data collection, the sources of data and the methodology used in Member States as well as the completeness, reliability, timeliness and consistency of that data. The assessment may include specific recommendations for improvement. The report shall be drawn up after the first reporting of the data by the Member States and every four years thereafter. 1d. The Commission shall adopt implementing acts laying down the format for reporting the data referred to in paragraph 1a of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2).; (7) the following article is inserted: Article 9a Exercise of the delegation 1. The power to adopt delegated acts is conferred to the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in point (b) of Article 4(2) and in Articles 5(5), 6(6) and 8(2) shall be conferred on the Commission for a period of five years from 4 July 2018. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in point (b) of Article 4(2) and in Articles 5(5), 6(6) and 8(2) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (*2). 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to point (b) of Article 4(2) and to Articles 5(5), 6(6) and 8(2) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and to the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. (*2) OJ L 123, 12.5.2016, p. 1.;" (8) the following article is inserted: Article 10a Review By 31 December 2020, the Commission shall review this Directive, and to that end, shall submit a report to the European Parliament and to the Council, accompanied, if appropriate, by a legislative proposal.; (9) Article 11 is replaced by the following: Article 11 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (*3). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. (*3) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).." Article 2 Amendment of Directive 2006/66/EC Directive 2006/66/EC is amended as follows: (1) in Article 10, paragraph 3 is replaced by the following: 3. Member States shall monitor collection rates on a yearly basis according to the scheme set out in Annex I to this Directive. Without prejudice to Regulation (EC) No 2150/2002 of the European Parliament and of the Council (*4), Member States shall electronically transmit reports to the Commission within 18 months of the end of the reporting year for which the data are collected. Reports shall indicate how the data necessary to calculate the collection rate was obtained. (*4) Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (OJ L 332, 9.12.2002, p. 1).;" (2) in Article 12, paragraph 5 is replaced by the following: 5. Member States shall report on the levels of recycling achieved in each calendar year concerned and whether the recycling efficiencies referred to in Annex III, Part B have been met. They shall electronically submit the data to the Commission within 18 months of the end of the reporting year for which the data are collected.; (3) Article 22 is deleted; (4) the following article is inserted: Article 22a Incentives for the application of the waste hierarchy In order to contribute to the objectives laid down in this Directive, Member States may make use of economic instruments and other measures to provide incentives for the application of the waste hierarchy, such as those indicated in Annex IVa to Directive 2008/98/EC or other appropriate instruments and measures.; (5) Article 23 is amended as follows: (a) paragraph 1 is replaced by the following: 1. By 31 December 2018, the Commission shall draw up a report on the implementation of this Directive and its impact on the environment and the functioning of the internal market.; (b) in paragraph 2, the introductory part is replaced by the following: 2. In its report, the Commission shall include an evaluation on the following aspects of this Directive:. Article 3 Amendment of Directive 2012/19/EU Directive 2012/19/EU is amended as follows: (1) Article 16 is amended as follows: (a) paragraph 5 is deleted; (b) the following paragraphs are added: 6. Member States shall report the data concerning the implementation of paragraph 4 for each calendar year to the Commission. They shall report the data electronically within 18 months of the end of the reporting year for which the data are collected. The data shall be reported in the format established by the Commission in accordance with paragraph 9. The first reporting period shall start in the first full calendar year after the adoption of the implementing act that establishes the format for reporting, in accordance with paragraph 9, and it shall cover the data for that reporting period. 7. The data reported by Member States in accordance with paragraph 6 shall be accompanied by a quality check report. 8. The Commission shall review the data reported in accordance with paragraph 6 and publish a report on the results of its review. The report shall assess the organisation of the data collection, the sources of data and the methodology used in Member States as well as the completeness, reliability, timeliness and consistency of that data. The assessment may include specific recommendations for improvement. The report shall be drawn up after the first reporting of the data by the Member States and every four years thereafter. 9. The Commission shall adopt implementing acts laying down the format for reporting the data referred to in paragraph 6 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 21(2).; (2) the following article is inserted: Article 16a Incentives for the application of the waste hierarchy In order to contribute to the objectives laid down in this Directive, Member States may make use of economic instruments and other measures to provide incentives for the application of the waste hierarchy, such as those indicated in Annex IVa to Directive 2008/98/EC or other appropriate instruments and measures.; (3) in Article 19, the first paragraph is replaced by the following: The Commission is empowered to adopt delegated acts in accordance with Article 20 of this Directive concerning the amendments necessary in order to adapt Annexes IV, VII, VIII and IX to this Directive to scientific and technical progress. The Commission shall adopt a separate delegated act in respect of each Annex to be amended. When amending Annex VII to this Directive, the exemptions granted under Directive 2011/65/EU of the European Parliament and of the Council (*5) shall be taken into consideration. (*5) Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (OJ L 174, 1.7.2011, p. 88).." Article 4 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 5 July 2020. They shall immediately inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main measures of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 30 May 2018. For the European Parliament The President A. TAJANI For the Council The President L. PAVLOVA (1) OJ C 264, 20.7.2016, p. 98. (2) OJ C 17, 18.1.2017, p. 46. (3) Position of the European Parliament of 18 April 2018 (not yet published in the Official Journal) and decision of the Council of 22 May 2018. (4) Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of life vehicles (OJ L 269, 21.10.2000, p. 34). (5) Directive 2006/66/EC of the European Parliament and of the Council of 6 September 2006 on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC (OJ L 266, 26.9.2006, p. 1). (6) Directive 2012/19/EU of the European Parliament and of the Council of 4 July 2012 on waste electrical and electronic equipment (WEEE) (OJ L 197, 24.7.2012, p. 38). (7) Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (OJ L 312, 22.11.2008, p. 3). (8) OJ L 123, 12.5.2016, p. 1. (9) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (10) OJ C 369, 17.12.2011, p. 14.